Citation Nr: 0517481	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  98-10 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis B.

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for hepatitis.  The case was subsequently 
transferred to the RO in St. Petersburg, Florida, and 
remanded by the Board for additional development in August 
2000 and March 2004.  The veteran withdrew his request for a 
personal hearing by correspondence dated in November 2000.

The Board notes that the April 1998 rating decision 
established service connection for "hepatitis" and rated 
the disorder under the criteria for infectious hepatitis, 
38 C.F.R. § 3.114, Diagnostic Code 7345.  It is significant 
to note, however, that at the time of that rating VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4, did not provide separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Amendments to the Rating Schedule effective July 2, 2001, 
created separate rating criteria for hepatitis C under 
Diagnostic Code 7354.  See 66 Fed. Reg. 29488 (May 31, 2001).  
The Board also notes that VA has recognized that the presence 
of anti-HCV is not sufficient for a diagnosis of chronic 
hepatitis C because it can be present in other diseases.  See 
VA Fast Letter (99-94) (September 28, 1999) (noting that the 
first confirmatory test diagnosis is the enzyme immunoassay 
(EIA) and that if a positive result is provided a recombinant 
immunoblot assay (RIBA) should be performed).  

Although the evidence of record in April 1998 included 
diagnoses of hepatitis B and hepatitis C, the rating decision 
did not distinguish which of these disease entities was found 
to have been incurred in service.  A January 1998 VA examiner 
had reported that it was very likely the hepatitis episode 
the veteran experienced in service was acute hepatitis B and 
that he most likely acquired hepatitis C at some later date, 
but that it could not be ruled out that hepatitis C was 
acquired in service.  It was also noted that no additional 
records were available for review at the time of that 
examination.  In statements of the case issued in November 
2003 and October 2004 the RO only considered the veteran's 
claim under the criteria for Diagnostic Code 7245.  
Therefore, the Board finds that service connection has been 
established for hepatitis B, but not for hepatitis C.

It is also significant to note that the veteran failed to 
report for a scheduled VA examination in August 2003 and that 
a September 2003 VA report of contact noted he stated he was 
unwilling to report for additional VA examinations.  An 
October 2003 VA medical opinion based upon a review of the 
claims file, however, found the veteran's clinical pattern 
was more likely an acute hepatitis B with resolution than 
hepatitis C.  It was noted that the record did not include 
tests required by VA standards for a diagnosis of hepatitis C 
and that the veteran had a history of other exposure to 
hepatocellular toxins, such as alcohol, which could account 
for his elevated liver enzyme findings without implicating 
chronic active hepatitis C.  The examiner noted the January 
1998 VA examiner's opinion, in essence, was provided based 
upon the veteran's verbal history without review of the 
medical evidence then of record which included a liver biopsy 
during service.  It was noted that acute hepatitis C was very 
rare.  The examiner noted it could not be stated whether the 
veteran had developed hepatitis C without RIBA or polymerase 
chain reaction (PCR) studies, which could have been provided 
if the veteran had reported for examination.  

VA regulations provide that when a claim fails to report for 
a scheduled examination in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  In light 
of the veteran's unwillingness to appear for a VA examination 
and the absence of adequate medical evidence concerning 
hepatitis C, the Board finds further development as to the 
issue on appeal is not required.  

The March 2004 Board remand also noted the veteran had 
expressed disagreement with a July 1999 decision denying 
entitlement to a permanent and total rating for nonservice-
connected pension purposes.  As this matter has not been 
properly addressed in a statement of the case, it must again 
be remanded for appropriate development.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The nonservice-connected pension issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's service-connected hepatitis is presently 
manifested by hepatitis B that is healed and asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.114, Diagnostic Code 7345 (before and after July 2, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in November 
2002.  He was provided additional notice by correspondence 
dated in October 2003, March 2004, and September 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the case to the Board.  The 
issue on appeal was re-adjudicated in an October 2004 
supplemental statement of the case.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the veteran reported he had been 
treated for his hepatitis at Family Medical Associates, he 
did not sign the VA Form 21-4142(JF) submitted in November 
2000 and did not respond to a March 2004 request for 
authorization to assist him in obtaining these records.  The 
veteran was adequately notified of the efforts to obtain 
evidence in support of his claim during the course of this 
appeal.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions were obtained in January 1998 
and October 2003, but that in a September 2003 report of 
contact the veteran stated he was unwilling to report for an 
additional VA examination.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran was hospitalized for 
infectious hepatitis in March 1970.  A liver biopsy ruled out 
the possibility of subacute necrosis.  It was noted the 
histologic changes were more of a benign and resolving 
hepatitis.

In his November 1997 application the veteran requested 
entitlement to service connection for infectious hepatitis.  
In support of his claim he submitted private medical records, 
including an August 1997 report noting a positive HCV test 
finding.  

VA examination in January 1998 noted no records were 
available, but that the veteran's medical history included 
treatment in service for nausea, vomiting, and fatigue.  The 
veteran stated he had never been an alcoholic and reported he 
consumed approximately three beers every two to three days.  
He denied any current nausea or vomiting and reported no 
history of hematemesis or melena.  His weight was 153 pounds 
(lbs.) without recent weight loss.  The examiner noted there 
was no stigmata of chronic liver disease and his nutritional 
state was good.  Laboratory tests revealed hepatitis B 
surface antigen was negative, but that hepatitis B surface 
antibody and hepatitis C antibody were positive.  The 
examiner's impression was that the veteran developed acute 
hepatitis in service and that based upon the available 
hepatitis serology it was very likely the hepatitis episode 
he experienced in service was acute hepatitis B.  It was 
further noted that he most likely acquired hepatitis C at 
some later date, but that it could not be ruled out that it 
was acquired in service.  

In his July 1998 substantive appeal the veteran asserted a 
compensable rating was warranted.  He claimed he had 
demonstrable liver damage and at times acute liver pain.  He 
reported the disorder caused problems with his sexual and 
interpersonal relationships and prohibited his donating blood 
or organs.

VA medical records include diagnoses of hepatitis C and 
longstanding alcohol dependence with an associated history of 
cocaine and heroin abuse.  An August 2000 gastrointestinal 
liver clinic report noted the veteran had been told he had 
hepatitis in approximately 1990 when he donated blood.  He 
denied any intravenous drug use prior to 1990, but admitted 
use since then.  He stated he was asymptomatic at that time 
and was not interested in treatment.  He adamantly refused to 
consider a liver biopsy.  Liver profiles and liver function 
testing were normal in June 2001 and November 2001, but liver 
enzymes were elevated in May 2002.  

An August 2003 treatment report noted the veteran reported a 
history of hepatitis A, B, and C, but stated it was not 
active or persistent.  He stated he used to drink regularly, 
but now only drank two to four per week.  He denied any 
gastrointestinal problems and reported a regular diet.  He 
stated his weight was down 10 lbs., but that he was walking a 
lot.  A diagnosis of a history of hepatitis C was provided 
and it was noted that transaminase and platelet findings were 
normal.  

VA examination in October 2003, based upon a review of the 
veteran's claims file, found his hepatitis was healed and 
asymptomatic by recent laboratory results and nutritional 
reviews.  The evidence of record was summarized, including 
all available records of treatment during and after service.  
The examiner stated the record did not include tests required 
by VA standards for a diagnosis of hepatitis C and that the 
veteran had a history of other exposure to hepatocellular 
toxins, such as alcohol, which could account for his elevated 
liver enzyme findings without implicating chronic active 
hepatitis C.  It was noted that there was no evidence of 
significant hepatic disturbance as the veteran was able to 
make sufficient liver produced clotting factors requiring his 
use of relatively large doses of Warfarin.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Board notes that during this appeal the regulations for 
the evaluation of gastrointestinal disabilities were revised 
effective July 2, 2001.  See 66 Fed. Reg. 29488 (May 31, 
2001).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

The Rating Schedule, prior to July 2, 2001, for infectious 
hepatitis provided ratings for healed, nonsymptomatic 
hepatitis (0 percent); for hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance (10 percent); 
for minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures (30 percent); 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
(60 percent); and for marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7345 (before July 2, 2001).

The revised rating criteria for Diagnostic Code 7345, now 
described as chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) provides 
ratings for nonsymptomatic liver disease (0 percent); for 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period (10 percent); for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period (20 
percent); for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12 month period (40 
percent); for daily fatigue, malaise, and anorexia, with 
weight loss or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12 month period (60 percent); 
and for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) (100 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (after July 2, 2001).

Notes following Diagnostic Code 7345 provide that for 
purposes of evaluating conditions under Diagnostic Code 7345 
an "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician (Note 2) and that hepatitis B infection must 
be confirmed by serologic testing in order to evaluate it 
under diagnostic code 7345 (Note 3).  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (after July 2, 2001).

The revised Rating Schedule also created separate rating 
criteria for hepatitis C under the new Diagnostic Code 7354.  
The criteria provide ratings for nonsymptomatic hepatitis C 
(0 percent); for serologic evidence of hepatitis C infection 
and the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period (10 percent); for symptoms including daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period (20 percent); for 
symptoms including daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms described above) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period (40 percent); for symptoms 
including daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly (60 percent); and for near-constant 
debilitating symptoms (such as the symptoms described above) 
(100 percent).  38 C.F.R. § 4.114, Diagnostic Code 7345 
(after July 2, 2001).

Based upon the evidence of record, the Board finds the 
veteran's service-connected hepatitis is presently manifested 
by hepatitis B that is healed and asymptomatic.  The October 
2003 VA examiner's opinion is shown to have been based upon a 
thorough review of the evidence of record and is considered 
to be persuasive as to this matter.  In this case, regardless 
of which rating criteria are applicable, the old or the new, 
the evidence demonstrates that the veteran does not meet the 
criteria for a compensable rating under either the former or 
the revised regulations.  

Although the veteran believes he has pain and liver damage as 
a result of his service-connected hepatitis, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91.  There is no competent 
evidence of demonstrable liver damage with mild 
gastrointestinal disturbance or fatigue, malaise, and 
anorexia, or incapacitating episodes as a result of any 
hepatitis disability as to warrant a compensable rating in 
this case.  Therefore, the veteran's claim for entitlement to 
a compensable rating must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an initial compensable rating for hepatitis B 
is denied.


REMAND

As noted above, a statement of the case has not been issued 
from the veteran's disagreement with the July 1999 decision 
denying entitlement to a permanent and total rating for 
nonservice-connected pension purposes.  Therefore, additional 
development as to this matter is required.  Manlincon, 12 
Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

The RO should issue a statement of the 
case as to the issue of entitlement to a 
permanent and total rating for 
nonservice-connected pension purposes.  
The veteran should be apprised that to 
perfect the appeal on this issue for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


